UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (AMENDMENT NO. 1) þ Annual report under Section13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended March31, 2007 o Transition report under Section13 or 15(d) of the Exchange Act. Commission file number 000-1326205 INDIA GLOBALIZATION CAPITAL, INC. (Name of small business issuer in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-2760393 (I.R.S. Employer Identification No.) 4336 Montgomery Ave. Bethesda, Maryland 20814 (Address of principal executive offices) (301)983-0998 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: Title of Each Class Name of exchange on which registered Units, each consisting of one share of Common Stock American Stock Exchange and two Warrants Common Stock American Stock Exchange Common Stock Purchase Warrants American Stock Exchange Securities registered under Section12(g) of the Exchange Act:
